EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bryan Clark on 3/25/21.
The application has been amended as follows: 
Replace the title with “Reflow Soldering Apparatus Having Independently Openable Main Bodies”.
Replace claim 1 with the following new claim 1:
1.  A soldering apparatus comprising: 
first transfer rails for transferring a first printed circuit board; 
second transfer rails provided in parallel to a transfer direction of the first printed circuit board transferred by the first transfer rails; 
a first reflow furnace main body for heating the first printed circuit board transferred by the first transfer rails; 
a second reflow furnace main body for heating a second printed circuit board transferred by the second transfer rails; 
a frame for housing the first reflow furnace main body and the second reflow furnace main body, wherein the frame contains a first opening/closing part for opening/closing the first reflow furnace main body vertically and a second opening/closing part for opening/closing the 
a first pedestal within the first reflow furnace main body; and
a second pedestal within the second reflow furnace main body, 
wherein each of the first and second reflow furnace main bodies is configured to have an upper main body and a lower main body, 
wherein the first opening/closing part includes a first lifting/lowering part for lifting/lowering the upper main body of the first reflow furnace main body vertically, without being rotated relative to the lower main body of the first reflow furnace main body, 
wherein the second opening/closing part includes a second lifting/lowering part for lifting/lowering the upper main body of the second reflow furnace main body vertically, without being rotated relative to the lower main body of the second reflow furnace main body,
wherein the first lifting/lowering part is arranged on the first pedestal and above the first transfer rails within the first reflow furnace main body and positioned to push upward on the upper main body of the first reflow furnace main body, 
wherein the second lifting/lowering part is arranged on the second pedestal and above the second transfer rails within the second reflow furnace main body and positioned to push upward on the upper main body of the second reflow furnace main body, and 
wherein the first pedestal is provided above the first transfer rails and the second pedestal is provided above the second transfer rails.
Cancel claim 10.
In claim 11, line 1, replace “claim 10” with –claim 1--.

The following is an examiner’s statement of reasons for allowance: the prior art of record neither teaches nor suggests the soldering apparatus as recited in claim 1; in particular the combination of wherein the first lifting/lowering part is arranged on the first pedestal and above the first transfer rails within the first reflow furnace main body and positioned to push upward on the upper main body of the first reflow furnace main body, wherein the second lifting/lowering part is arranged on the second pedestal and above the second transfer rails within the second reflow furnace main body and positioned to push upward on the upper main body of the second reflow furnace main body, and wherein the first pedestal is provided above the first transfer rails and the second pedestal is provided above the second transfer rails.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS J GAMINO whose telephone number is (571)270-5826.  The examiner can normally be reached on M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARLOS J GAMINO/Examiner, Art Unit 1735       
                                                                                                                                                                                                 /ERIN B SAAD/Primary Examiner, Art Unit 1735